Citation Nr: 1711818	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased evaluation for bilateral planovalgus flat feet, currently evaluated as 10 percent disabling prior to June 9, 2014, and 30 percent thereafter, under Diagnostic Code (DC) 5276.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, and from February 2003 to June 2004.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) in North Little Rock, Arkansas, that granted service connection for bilateral planovalgus flat feet and assigned an initial noncompensable (0 percent) disability rating, effective June 28, 2005.  In November 2007, the AOJ increased the evaluation to 10 percent, under DC 5276.  In May 2008, the Veteran filed a claim for an increased rating, and the AOJ assigned a 30 percent rating effective June 2014.  The appeal was remanded in May 2012 and July 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's bilateral foot disability.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  The Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Furthermore, in another recent case, Southall-Norman, 28 Vet. App. 346 (2016), the Court found that the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  As such, it is applicable to DC 5276.

The most recent VA examination report from December 2015 reveals that range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia and Southall-Norman, the December 2015 examination is insufficient, and the Veteran must be provided with a new VA examination, which provides findings with regards to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

Additionally, on the Veteran's Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that it was specifically his foot disability which prevented him from securing or following any substantially gainful occupation.  As such, the Board finds that the claim for TDIU is inextricably intertwined with the issue being remanded and the disposition of the TDIU claim must be deferred pending the resolution of the bilateral foot claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2.  Schedule the Veteran for a VA examination to address the current severity of his bilateral foot disability.  In addition to the necessary findings, the VA examination must include:

     (a) Range of motion testing for the bilateral feet in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

     (b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
     
     (c) The examiner should also determine the level and extent of functional impairment caused solely by the Veteran's bilateral foot disability.

3.  After completing the actions detailed above, readjudicate the issues remaining on appeal.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

